Shientaij, J. (dissenting).
I dissent and vote to affirm the judgment below. This is an action at law brought by a labor union against an employer to recover damages for breach of a collective bargaining agreement. The agreement provided for a “ closed shop ”. If, however, the union was unable to furnish the employer "with its members the employer was permitted to use outside help, provided that such outside help immediately joined the union and that the employer would *768deduct from their wages and turn over to the union the initiation fees and dues as certified to by the union, in the same manner as the employer undertook to do in the case of his union employees.
The employer, as the court below found, was entitled to employ outside help. That finding of fact is binding on this court. The nonunion employees, however, did not thereafter join the union and the employer failed to deduct from their wages the amount of the union’s initiation fees and dues. This suit was then brought. There was ample consideration for the employer’s agreement and the doctrine of mutuality is not here involved. We are not concerned in this litigation with any contractual arrangement made by the employer with his nonunion employees. We are concerned only with the employer’s contract with the union and the obligations to the union which he assumed thereunder.
As far as union workers are concerned the so-called “ check off ” is valid. It is not in contravention of any statute of this State, and it is not contrary to any sound public policy (sections 195 to 198 of the Labor Law and section 1272 of the Penal Law do not apply because those sections prohibit deductions from wages for the benefit of the employer"; here the deductions were to be made not for the benefit of the employer but for the union). Nor is there anything to prevent nonunion employees from making an agreement with their employer for what is in the nature of a “ check off Such an agreement would be based upon a valid consideration. It is true that “ dues ” are ordinarily associated with membership in an organization. But these nonunion employees had the right to become members; indeed their employer obligated himself not to employ them unless they joined the union. Moreover, they were entitled, although not members of the union, to the benefits of the collective bargaining agreement (see Steele v. L. & N. R. Co., 323 U. S. 192; J. I. Case Co. v. Labor Board, 321 U. S. 332).
If the “ check off ” is valid in the case of union employees, and if an agreement having a substantially similar effect is also valid if nonunion employees consent to it, I can see no reason why an employer may not be made to respond in damages for employing outside help without deducting and turning over to the union (or without putting himself in a position where he could do so) the amount of the certified union initiation fees and dues, or a sum equivalent thereto. In effect, under his agreement, the employer was permitted to employ outside help only if they would immediately join the union, and if they *769would consent to “ deductions ” from their wages as in the case of union members. Mo fraud is pleaded or claimed, nor are the deductions in the case of outside help arbitrary or discriminatory. Courts pass only upon "the legality of contracts, not upon their propriety or expediency.
The judgment may be sustained upon another ground. The contract provides, in addition to the “ check off ” clause, that when outside help is employed, such employee shall immediately apply for union membership and if his application is rejected, the proprietor shall discontinue his employment. By failing to terminate the employment of the employees who refused to become union members, the defendant is liable in damages to the extent at least of the initiation fees and dues which the union would otherwise have received. "While the complaint is not predicated upon this specific breach, the record shows that there is no dispute about it. That being so, the pleading should be amended to conform to the proof. I believe, therefore, that the judgment below should be affirmed.
Hammeb, J., concurs with Edeb, J., in opinion; Shieutag, J., dissents in opinion.
Judgment reversed, etc.